Citation Nr: 0825103	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  03-32 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected left 
knee disability.  

2.  Entitlement to an initial compensable evaluation for 
pseudofolliculitis barbae.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from March 1992 to March 
2002. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 and October 2006 
rating decisions of the Roanoke, Virginia, Department of 
Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in July 2007.  At 
that time, the Board instructed the RO to send the veteran a 
statement of the case (SOC) regarding the issue of an initial 
compensable evaluation for the service-connected 
pseudofolliculitis barbae and advise him of the time period 
within which to perfect his appeal.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  The record reflects that the 
veteran was sent a supplemental statement of the case (SSOC) 
in April 2008 which included the issue of an initial 
compensable evaluation for pseudofolliculitis barbae.  In 
June 2008, the veteran's representative submitted a VA Form 
646 which included argument regarding this issue.  As the VA 
Form 646 was received 60 days after the April 2008 SSOC the 
Board construes the document as a substantive appeal as to 
the issue of an initial compensable evaluation for 
pseudofolliculitis barbae.  See 38 C.F.R. § 20.200, 20.202, 
20.302 (2007).  

The Board notes that in her July 2008 Informal Hearing 
Presentation, the veteran's representative argued that the RO 
did not provide the veteran a SOC as instructed in the July 
2007 Board remand.  While acknowledging that the veteran did 
not in fact receive a SOC as instructed, the Board finds that 
such omission is harmless error.  In this regard, the purpose 
of the requested SOC was to provide the veteran with the 
pertinent law and regulations, including the relevant 
diagnostic criteria, concerning the issue of a compensable 
rating for pseudofolliculitis barbae.  A review shows that 
the April 2008 SSOC contained the necessary information, 
including the diagnostic criteria for evaluating skin 
disorders.  Therefore, the simple fact that the information 
was conveyed in an SSOC and not an SOC is irrelevant.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand 

Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected left 
knee disability.  

VA examination 

In its July 2007 remand, the Board instructed the RO to 
schedule the veteran for a VA examination to determine the 
etiology of his right knee disability.  The record reflects 
that a VA examination was scheduled in February 2008; 
however, the veteran failed to report.  The RO nonetheless 
denied the claim in an August 2008 Supplemental Statement of 
the Case (SSOC).

The veteran's representative argues that the record does not 
contain a copy of any notice of the date and time of the 
examination sent to the veteran by the pertinent VA medical 
facility.  See the July 2008 Informal Hearing Presentation.  
The Board agrees.  In the absence of evidence in the record 
that contains verification that the veteran was ever properly 
notified of date and time to report for the 2008 examination, 
the Board finds that the RO should arrange for the veteran to 
undergo another VA examination to obtain information needed 
to equitably adjudicate the claim on appeal.

The veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, will necessitate 
that the claim be adjudicated based on the evidence of 
record.  See 38 C.F.R. § 3.655 (2007).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  The veteran is also advised the United 
States Court of Appeals for Veterans Claims (the Court) has 
held that VA's duty to assist the veteran in developing the 
facts and evidence pertinent to a veteran's claim is not a 
one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  It is the responsibility of veterans to cooperate 
with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); 
Olson v. Principi, 3 Vet. App. 480, 483 (1992).

Entitlement to an initial compensable evaluation for 
pseudofolliculitis barbae.  

SSOC

While this appeal was pending, the applicable rating criteria 
for evaluating skin disorders were amended - effective August 
30, 2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  In 
reviewing the April 2008 SSOC, the Board notes that the RO 
provided the veteran with the revised criteria, but not the 
former criteria.  

Under the former DC 7806, for eczema, a noncompensable 
evaluation was provided for eczema with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  A 10 percent evaluation was warranted where 
the skin disability was manifested by exfoliation, exudation 
or itching, if involving an exposed surface or extensive 
area; a 30 percent evaluation was warranted where the 
disability was manifested by exudation or constant itching, 
extensive lesions, or marked disfigurement; and a 50 percent 
evaluation was warranted where the disability was manifested 
by ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptional 
repugnance.  38 C.F.R. § 4.118, DC 7806 (2001).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the nature, 
extent and likely etiology of the 
claimed right knee disability.  The 
veteran's claims file must be made 
available to the examiner for review in 
conjunction with the evaluation.  All 
studies deemed necessary should be 
performed.  Based on a review of the 
claims file and the clinical findings 
of the examination, the examiner should 
opine as to whether the veteran has a 
current right knee disability that at 
least as likely as not (e.g., a 50 
percent or greater likelihood) results 
from or is proximately due to his 
service-connected degenerative joint 
disease of the left knee.  A complete 
rationale must be given for all 
opinions and conclusions expressed in a 
typewritten report.

If the veteran fails to report for the 
scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of the notice of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

2.  Thereafter, readjudicate the claims 
in light of the additional evidence 
obtained.  If the benefits sought are 
not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time 
to respond to it before returning the 
case to the Board for further appellate 
consideration.  The SSOC should include 
citation to both the current and former 
rating criteria for evaluating the 
skin.  





The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




